STUBBLEFIELD, Judge,
dissenting.
I am unable to concur in the majority opinion because of my disagreement concerning the nature of the decision of the court en banc. The court en banc corrected what was admitted by both parties to be a mathematical error and otherwise affirmed the trial court’s order. To treat such a correction by the court en banc as a true substantive modification, however, is a triumph of form over substance. It is also without legal precedent.
The Montana case cited by the majority as support for the premise that the making of arithmetic corrections by a successor judge gives rise to new conclusions of law, indeed, stands for exactly the opposite rule — that a successor judge in an instance where his predecessor has made findings of fact and conclusions of law but has made an arithmetic mistake may not make new findings and conclusions. In reality, however, the case has little bearing upon the issues here. There is much stronger authority to support the conclusion that the correction was neither a modification or a reversal.
Corrections by a court of clerical omissions or mistakes in orders and judgments have always been permissible at any time as long as it was clearly apparent from the whole record what the true entry should have been. Mason v. Slonecker, 92 Okla. 227, 219 P. 357 (1923). Such a change or correction is no t a rendition of a new judgment. Hall v. Local Building & Lease Ass’n., 117 Okla. 174, 245 P. 548 (1926). Thus, arithmetic errors, as in computation, are correctable as clerical errors and have been universally denied status as judicial error which must be corrected by appeal. 49 C.J.S. Judgments §§ 237 and 238 (1974).
I would rule that the mere correction of an obvious mathematical or scrivener’s error did not constitute a modification, and that the order appealed from does not, therefore, require any recitation that the trial judge’s finding was against the clear weight of the evidence. Parks v. Norman Municipal Hospital, 684 P.2d 548 (Okla.1984); Uniroyal, Inc. v. McMasters, 697 P.2d 170 (Okla.Ct.App.1985). Such a recitation was not only unnecessary but also inappropriate since the trial judge’s ruling was affirmed as to all material issues.
I do agree with the majority regarding appellants’ waiver of the issue of notice.6 I, in fact, find the majority opinion disposi-tive of all of appellants’ propositions of error, save the final contention that the award is not supported by competent evidence. That proposition is disposed of by resort to the record which demonstrates considerable competent evidentiary support for the award. We, of course, are obliged to affirm if the award is supported by any competent evidence.
I find the remand unnecessary and unacceptable since it results in additional delay in claimant’s receipt of his just compensa*67tion. We are under a legislative dictate to accord priority to workers’ compensation cases. 85 O.S.1981 § 3.6. This legislative intent to limit delay in such cases is commendable, considering the human suffering that can arise when delay occurs in the payment of a monetary award sorely needed for the support of claimant and claimant’s family. Delay must not be tolerated, and a remand for remand’s sake is an unacceptable delay accomplishing nothing. I would affirm the court en banc’s affirmance, correction and all.

. It is, however, hard to reconcile the majority’s conclusion that the court en banc order is insufficient for appellate review, with that part of the opinion that "reviews” the appeal on its merits.